DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 11-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedrick et al. (US 2017/0221837) (“Hedrick”).
With regard to claim 1, figures 1J-2B of Hedrick discloses a semiconductor package comprising: a package substrate 205; an interposer 100’ mounted on the package substrate 205; and a semiconductor chip (“a capture pad to receive die to join on top of the interposer chip later during package assembly”, par [0025]) mounted on the interposer 115’, wherein the interposer 100’ comprises: a base layer 115’ including a first surface (top of glass interposer core 115’, fig. 2B) and a second surface opposite the first surface (bottom of 115’, fig. 2B); a redistribution structure 130’ on the first surface (top of 115’, fig. 2B) of the base layer 115’, configured to mount the semiconductor chip (“die”, par [0025]) and including a conductive redistribution pattern 130’; a first lower protection layer 135 on the second surface (bottom of 115’, fig. 2B) of the base layer 115’; a lower conductive pad 185 on the first lower protection layer 135; a through electrode (120, 125) passing through the base layer 115’ and the first lower protection layer 135 to electrically connect the conductive redistribution pattern 130’ to the lower conductive pad 185; a second lower protection layer 180 on the first lower protection layer 135 and contacting at least a portion of the lower conductive pad 185; and an indentation 215 formed in an outer edge region of the interposer 100’ to provide a continuous sidewall (sidewall of 135 and 180 in kerf 215, fig. 2A) extending through at least a portion of the second lower protection layer 180.
With regard to claim 2, figures 1J-2B of Hedrick discloses that the continuous sidewall (sidewall of 135 and 180 in kerf 215, fig. 2A) extends entirely through the second lower protection layer 180 and through at least a portion of the first lower protection layer 135.
With regard to claim 5, figures 1J-2B of Hedrick discloses that the continuous sidewall (sidewall of 135 and 180 in kerf 215, fig. 2A) extends entirely through the second lower protection layer 180 and entirely through the first lower protection layer 135 to expose a linear portion (top surface of 115’ in fig. 2A) of the second surface of the base layer 115’.
With regard to claim 11, figures 1J-2B of Hedrick discloses that the continuous sidewall (sidewall of 135 and 180 in kerf 215, fig. 2A) includes a second angled sidewall (sidewall of 180 in 215) extending entirely through the second lower protection layer 180 and a first angled sidewall (sidewall of 135 in 215) extending through the at least a portion of the first lower protection layer 135.
With regard to claim 12, figures 1J-2B of Hedrick discloses a connector 190 disposed on the lower conductive pad 185 through an opening in the second lower protection layer 180, wherein the interposer 115’ is mounted on the package substrate 205 by the connector 190.
With regard to claim 13, figures 1J-2B of Hedrick discloses comprising: an underfill material layer 210 between the package substrate 205 and the second lower protection layer 180, wherein the underfill material layer 210 surrounds the connector 190 and covers at least a portion of the continuous sidewall (sidewall of 180).
With regard to claim 14, figures 1J-2B of Hedrick discloses that the first lower protection layer 135 includes an inorganic material (“capping layer 135 (e.g., SiN)”, par [0029]), and the second lower protection layer 180 includes an organic material (“polymer material 180”, par [0028]).
With regard to claim 19, figures 1J-2B of Hedrick discloses an interposer 100’ comprising: a base layer 115’ including a first surface (top of 115’ in fig. 2B) and a second surface (bottom of 115’ in fig. 2B) opposite the first surface (top of 115’ in fig. 2B); a redistribution structure 130’ on the first surface (top of 115’ in fig. 2B) of the base layer 115’ and including a conductive redistribution pattern (conductive pattern in 130’); a first lower protection layer 135 on the second surface (bottom of 115’ in fig. 2B) of the base layer 115’; a lower conductive pad 185 on the first lower protection layer 135; a through electrode (120, 125) connecting the conductive redistribution pattern (conductive patter in 130’) and the lower conductive pad 185; a second lower protection layer 180 on the first lower protection layer 135, including a different material (“polymer material 180”, par [0028]) than  (“capping layer 135 (e.g., SiN)”, par [0029]) the first lower protection layer 135, and contacting at least a portion of the lower conductive pad 185; and an indentation 215 formed in an outer edge region of the interposer 100’ to provide a continuous angled sidewall (sidewall of 135 and 180 in 215) extending entirely through the second lower protection layer 180 and through at least a portion of the first protection layer 135.
With regard to claim 20, figures 1J-2B of Hedrick discloses that the continuous angled sidewall (sidewall of 135 and 180 in 215) includes a second angled sidewall (sidewall of 180 in 215) extending entirely through the second lower protection layer 180, and a first angled sidewall (sidewall of 135 in 215) extending through the at least a portion of the first lower protection layer 135.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 8-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick et al. (US 2017/0221837) (“Hedrick”) in view of Chen et al. (US 2021/0407920) (“Chen”).
With regard to claim 3, fig. 2A of Hedrick discloses and a linear sidewall (top surface of 115’ in 215) extending from the first sidewall (sidewall of 215) to an outer wall of the interposer 115’.
Hedrick does not disclose that the continuous sidewall includes a second curvilinear sidewall extending entirely through the second lower protection layer, a first curvilinear sidewall extending through the at least a portion of the first lower protection layer. 
However, figure 12 of Chen discloses that the continuous sidewall 1101 includes a second curvilinear sidewall (“second opening 1101 may have a roughly circular, curved shape”, par [0116]) (1101 in 509) extending entirely through the second lower protection layer 509, a first curvilinear sidewall (1101 in 505) extending through the at least a portion of the first lower protection layer 505, 
Therefore, it would have been obvious to one of ordinary skill in the art to form the polymer material and insulating capping layer of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 4, figure 2A of Hedrick discloses that the linear sidewall (top surface of 115’) extends in parallel with the second surface (bottom of 115’, fig. 2B) of the base layer 115’.
With regard to claim 6, figure 2A of Hedrick discloses that the linear portion (top surface of 115’ in fig. 2A) of the second surface (top surface of 115’ in fig. 2A) of the base layer 115’ extends from the first sidewall (sidewall of 135 in 215 in fig. 2A) to an outer wall of the interposer 115’.
Hedrick does not disclose that the continuous sidewall includes a second curvilinear sidewall extending through the second lower protection layer and a first curvilinear sidewall extending through the first lower protection layer. 
However, figure 12 of Chen discloses that the continuous sidewall includes a second curvilinear sidewall (“second opening 1101 may have a roughly circular, curved shape”, par [0116]) (1101 in 509) extending through the second lower protection layer 509 and a first curvilinear sidewall (1101 in 505) extending through the first lower protection layer 505.
Therefore, it would have been obvious to one of ordinary skill in the art to form the polymer material and insulating capping layer of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 8, figure 2A of Hedrick disclose that the continuous sidewall (sidewall of 135 and 180 in 215) extends entirely through the second lower protection layer 180, entirely through the first lower protection layer 135. 
Hedrick does not disclose that the sidewall extends through at least a portion of the base layer.
However, figure 12 of Chen discloses that the sidewall 1101 extends through at least a portion of the base layer 103.
Therefore, it would have been obvious to one of ordinary skill in the art to form the kerf of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 9, Hedrick does not disclose that the continuous sidewall includes a second curvilinear sidewall extending entirely through the second lower protection layer, a first curvilinear sidewall extending entirely through the first lower protection layer, and a third curvilinear sidewall extending through the at least a portion of the base layer.
However, figure 13 of Chen discloses that the continuous sidewall 1101 includes a second curvilinear sidewall (1101 in 509) extending entirely through the second lower protection layer 509, a first curvilinear sidewall (1101 in 505) extending entirely through the first lower protection layer 505, and a third curvilinear sidewall (1101 in 103) extending through the at least a portion of the base layer 103.
Therefore, it would have been obvious to one of ordinary skill in the art to form the kerf of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 10, Hedrick does not disclose continuous sidewall further includes a linear sidewall extending from the third curvilinear sidewall to an outer wall of the interposer.
However, figure 13 of Chen discloses continuous sidewall 1101 further includes a linear sidewall extending from the third curvilinear (1101 in 103) sidewall to an outer wall of the interposer 103.
Therefore, it would have been obvious to one of ordinary skill in the art to form the kerf of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 15, figures 1J-2B of Hedrick discloses an interposer 100’ comprising: a base layer 115’ including a first surface (top of 115’ in fig. 2B) and a second surface (bottom of 115’ in fig. 2B) opposite the first surface (top of 115’ in fig. 2B); a redistribution structure 130’ on the first surface (top of 115’ in fig. 2B) of the base layer 115’ and including a conductive redistribution pattern (conductive pattern in RDL 130’); a first lower protection layer 135 on the second surface (bottom of 115’ in fig. 2B) of the base layer 115’; a lower conductive pad 185 on the first lower protection layer 135; a through electrode (120, 125) connecting the conductive redistribution pattern (conductive pattern in RDL 130’) and the lower conductive pad 185; a second lower protection layer 180 on the first lower protection layer 135 and contacting at least a portion of the lower conductive pad 185; and an indentation 215 formed in a scribe lane region 215 proximate to an outer edge region of the interposer 100’ to provide a continuous sidewall (sidewall of 135 and 180 in 215) extending entirely through the second lower protection layer and through at least a portion of the first protection layer.
Hedrick does not disclose a curvilinear sidewall. 
However, figure 12 of Chen discloses that the continuous sidewall 1101. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the polymer material and insulating capping layer of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 16, figures 1J-2B of Hedrick discloses that the first lower protection layer 135 includes a different material (“capping layer 135 (e.g., SiN)”, par [0029]) than (“polymer material 180”, par [0028]) the second lower protection layer 180.
With regard to claim 17, Hedrick does not disclose that the continuous curvilinear sidewall includes a second curvilinear sidewall extending entirely through the second lower protection layer, and a first curvilinear sidewall extending through the at least a portion of the first lower protection layer.
However, figure 12 of Chen discloses that the continuous curvilinear sidewall (1101 in 509 and 505) includes a second curvilinear sidewall (1101 in 509) extending entirely through the second lower protection layer 509, and a first curvilinear sidewall (1101 in 505) extending through the at least a portion of the first lower protection layer 505.
Therefore, it would have been obvious to one of ordinary skill in the art to form the polymer material and insulating capping layer of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 
With regard to claim 18, figure 2A of Hedrick discloses that the first sidewall (sidewall of 135 in 215) extends entirely through the first lower protection layer 135 to expose a portion of the second surface (top surface of 115’) of the base layer 115’.
Hedrick does not disclose a curvilinear sidewall. 
However, figure 12 of Chen discloses a curvilinear sidewall.
Therefore, it would have been obvious to one of ordinary skill in the art to form the polymer material and insulating capping layer of Hedrick with the curved sidewall as taught in Chen in order to form the opening by a laser ablation process.  See par [0116] of Chen. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             7/16/2022